DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “receive speaker signals from and”. Examiner believe that it is missing “noise management module” base on the other independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan US PG-Pub 2013/0156213 in view of Barteld “Virtual Reality Performance Auralization in a Calibrated model of Notre-Dame Cathedral”.

Regarding claim 1, Pan teaches a system for evaluating a noise management module of a vehicle ([0040]: virtual tuning for virtual evaluation of an audio system), the system comprising: a controller programmed to: receive speaker signals from and transfer microphone signals to the noise management module (Fig. 2 & [0040]-[0041]: you have microphone signals (recorded sensor noise signal) going to the acoustic compensation system-52 and receiving loudspeaker signal from the acoustic compensation system-52 into the Transfer function-55); filter the speaker signals with a vehicle acoustic model to generate sound signals caused by the speaker signals at positions corresponding to locations of microphones in the vehicle that are associated with the noise management module (Fig. 2 & [0042]-[0043]: filtering using a transfer function-55 which represents the location of real-world microphone to loudspeaker locations that the loudspeaker signal is traveling through the air to get to the microphone location in vehicle); combine a sound profile and the sound signals to generate the microphone signals (Fig. 2 & [0042]: combination-56 will combine the sound profile [output of the transfer function-55], with the  microphone signal [recorded sensor noise signal]); and filter the speaker signals with an model to produce rendered sound signals that create a spatial listening effect to simulate sound caused by the speaker signals at a predetermined position within the vehicle that is different than the positions corresponding to the locations of the microphones (Fig. 2 & [0043]-[0046]: the transfer function-58 is used to provide an enhance audio sound EHE in the cabin of the vehicle at a specific location using the cabin loudspeaker for a binaural effect, which will be a spatial effect).  
Pan failed to teach auralization model.
However, Barteld teaches auralization model (pg. 5 section 5.1-5.2: doing measurements to have a the simulated binaural aurlizations).
Pan and Barteld are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the 

Regarding claim 11 and 16, Pan teaches simulating performance of a noise management module of a vehicle and implemented in a controller ([0040]: virtual tuning for virtual evaluation of an audio system), the method comprising: receiving speaker signals from the noise management module; generating a sound profile (Fig. 2 & [0040]-[0041]: you have microphone signals (recorded sensor noise signal) going to the acoustic compensation system-52 and receiving loudspeaker signal from the acoustic compensation system-52 into the Transfer function-55); outputting, to microphone inputs of the noise management module, sound signals based on the sound profile and a vehicle cabin acoustic model that defines a cabin acoustic transfer function between the speaker signals and microphones located in the vehicle and associated with the noise management module (Fig. 2 & [0042]-[0043]: filtering using a transfer function-55 which represents the location of real-world microphone to loudspeaker locations that the loudspeaker signal is traveling through the air to get to the microphone location in vehicle); and outputting, to an audio output device, an audio signal based on the sound profile and an model that defines a transfer function between the speaker signals and a position within the vehicle that is different than locations corresponding to the microphones for rendering sound to create a spatial listening effect that recreates sound impression at the position (Fig. 2 & [0043]-[0046]: the transfer function-58 is used to provide an enhance audio sound EHE in the cabin of the vehicle at a specific location using the cabin loudspeaker for a binaural effect, which will be a spatial effect).  
Pan failed to teach auralization model.
However, Barteld teaches auralization model (pg. 5 section 5.1-5.2: doing measurements to have a the simulated binaural aurlizations).


	Regarding claim 2, Pan teaches wherein the predetermined position is associated with a seating position within the vehicle and an expected location of a head of a vehicle occupant seated at the seating position ([0014] & [0036]: location for processing is vehicle seat and close to the head of the listener).  

	Regarding claim 3 and 14, Pan teaches wherein the model is derived from actual speaker data from the vehicle and actual microphone data from evaluation microphones placed proximate the predetermined position in the vehicle (Fig. 2 & [0021] & [0043]: using loudspeaker and microphone data to get the model as a transfer function-58).
Pan failed to teach auralization model.
However, Barteld teaches auralization model (pg. 5 section 5.1-5.2: doing measurements to have a the simulated binaural aurlizations).
Pan and Barteld are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because aurilization is an alternate equivalent way to provide spatialized audio to a user.

Regarding claim 4, Pan teaches wherein the controller is further programmed to combine the rendered sound signals with the sound profile to generate an evaluation sound signal (Fig. 2: combiner-60 will combine the render sound signals from model/transfer function-58 with the recorded evaluation location noise signal).

	Regarding claim 5, Pan teaches wherein the controller is further programmed to output the evaluation sound signal to an audio output device ([0043]: the output signal-61 will be send to headphone for tuning engineer to listen to).

	Regarding claim 6, Pan teaches wherein the model represents an acoustic environment of the vehicle and defines a transfer function between sound caused by the speaker signals and sound at the predetermined position (Fig. 2 & [0021] & [0043]: using loudspeaker and microphone data capture in the vehicle to get the model as a transfer function-58).  
Pan failed to teach auralization model.
However, Barteld teaches auralization model (pg. 5 section 5.1-5.2: doing measurements to have a the simulated binaural aurlizations).
Pan and Barteld are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because aurilization is an alternate equivalent way to provide spatialized audio to a user.

	Regarding claim 7, Pan teaches wherein the vehicle acoustic model is derived from previously recorded speaker data from the vehicle and previously recorded data from microphones associated with 

	Regarding claim 8 and 12, Pan teaches wherein the sound profile includes sound signals previously recorded in the vehicle (Fig. 2 & [0043]: using previously recorded sounds in the vehicle).

Regarding claim 13, Pan teaches outputting, to the noise management module, bus data and sensor signals associated with the sound profile (Fig. 2 & [0040]-[0041]: having microphone and other sensor data of vehicles going to acoustic compensation system-52 [which vehicle are known to have CAN bus network]).

	Regarding claim 15 and 18, Pan teaches wherein the position is associated with a seating position within the vehicle and an expected location of a head of a vehicle occupant seated at the seating position ([0014] & [0036]: location for processing is vehicle seat and close to the head of the listener).  

	Regarding claim 17, Pan teaches exchanging data and sensor signals associated with the sound profile between a controller and the noise management module (Fig. 2 & [0040]-[0041]: having microphone and other sensor data of vehicles going to acoustic compensation system-52 [which vehicle are known to have CAN bus network]).

Regarding claim 19, Pan teaches wherein the vehicle cabin acoustic model is derived from actual speaker data from the vehicle and actual data from the microphones associated with the noise management module in the vehicle (Fig. 2 & [0042]-[0043]: a model/transfer function-55 which represents the location of real-world microphone to loudspeaker locations that the loudspeaker signal is traveling through the air to get to the microphone location in vehicle and are capture using previously recorded sounds) and the model is derived from the actual speaker data and actual microphone data from evaluation microphones placed proximate the position in the vehicle (Fig. 2 & [0021] & [0043]: using loudspeaker and microphone data capture in the vehicle to get the model as a transfer function-58).  
Pan failed to teach auralization model.
However, Barteld teaches auralization model (pg. 5 section 5.1-5.2: doing measurements to have a the simulated binaural aurlizations).
Pan and Barteld are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because aurilization is an alternate equivalent way to provide spatialized audio to a user.

	Regarding claim 20, Pan teaches wherein the audio output device is headphones ([0043]: the output signal-61 will be send to headphone for tuning engineer to listen to).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan US PG-Pub 2013/0156213 in combination with Barteld “Virtual Reality Performance Auralization in a Calibrated model of Notre-Dame Cathedral” in view of Layton US PG-Pub 2016/0098989.

	Regarding claim 9, the combination teaches wherein the sound profile (Pan, sound profile [output of the transfer function-55]).
	The combination failed to teach includes synthesized sound data.  
	However, Layton teaches includes synthesized sound data (claim 11: the microphone captures noise like background noise and synthesized sounds).
	The combination and Pan are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because synthesized sound can be consider undesirable audio signals.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan US PG-Pub 2013/0156213 in combination with Barteld “Virtual Reality Performance Auralization in a Calibrated model of Notre-Dame Cathedral” in view of Hooper US PG-Pub 2014/0101351.

	Regarding claim 10, the combination teaches sensor signals, sound profile being send to the noise management module (Pan, Fig. 2 & [0040]-[0041]: having microphone and other sensor data of vehicles going to acoustic compensation system-52  [which vehicles are known to have CAN bus network]). 
	The combination failed to teach transfer bus communication data and sensor signals corresponding to and synchronized with the sound profile.

	The combination and Hooper are analogous art because they are both in the same field of endeavor, namely vehicle systems. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because sending information synchronized helps to transfer large amount of data and real0time communication.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519.  The examiner can normally be reached on M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/               Primary Examiner, Art Unit 2654